
	
		II
		112th CONGRESS
		1st Session
		S. 665
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Brown of Ohio (for
			 himself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote industry growth and
		  competitiveness and to improve worker training, retention, and advancement, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Employment Clusters to
			 Organize Regional Success Act of 2011 or the
			 SECTORS Act of
			 2011.
		2.Industry or sector
			 partnership grant
			(a)AmendmentSubtitle D of title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911 et seq.) is amended
			 by inserting after section 171 the following:
				
					171A.Industry or
				sector partnership grant program
						(a)PurposeIt
				is the purpose of this section to promote industry or sector partnerships that
				lead collaborative planning, resource alignment, and training efforts across
				multiple firms for a range of workers employed or potentially employed by a
				targeted industry cluster, in order to encourage industry growth and
				competitiveness and to improve worker training, retention, and advancement in
				targeted industry clusters, including by developing—
							(1)immediate
				strategies for regions and communities to fulfill pressing skilled workforce
				needs;
							(2)long-term plans to
				grow targeted industry clusters with better training and a more productive
				workforce;
							(3)core competencies
				and competitive advantages for regions and communities undergoing structural
				economic redevelopment; and
							(4)skill standards,
				career ladders, job redefinitions, employer practices, and shared training and
				support capacities that facilitate the advancement of workers at all skill
				levels.
							(b)DefinitionsIn
				this section:
							(1)Career
				ladderThe term career ladder means an identified
				series of positions, work experiences, and educational benchmarks or
				credentials that offer occupational and financial advancement within a
				specified career field or related fields over time.
							(2)Economic
				self-sufficiencyThe term economic self-sufficiency
				means, with respect to a worker, earning a wage sufficient to support a family
				adequately over time, based on factors such as—
								(A)family
				size;
								(B)the number and
				ages of children in the family;
								(C)the cost of living
				in the worker’s community; and
								(D)other factors that
				may vary by region.
								(3)Eligible
				entityThe term eligible entity means—
								(A)an industry or
				sector partnership; or
								(B)an eligible State
				agency.
								(4)Eligible State
				agencyThe term eligible State agency means a State
				agency designated by the Governor of the State in which the State agency is
				located for the purposes of the grant program under this section.
							(5)High-priority
				occupationThe term high-priority occupation means
				an occupation that—
								(A)has a significant
				presence in an industry cluster;
								(B)is in demand by
				employers;
								(C)pays
				family-sustaining wages that enable workers to achieve economic
				self-sufficiency, or can reasonably be expected to lead to such wages;
								(D)has or is in the
				process of developing a documented career ladder; and
								(E)has a significant impact on a region’s
				economic development strategy.
								(6)Industry
				clusterThe term industry cluster means a
				concentration of interconnected businesses, suppliers, research and development
				entities, service providers, and associated institutions in a particular field
				that are linked by common workforce needs.
							(7)Industry or
				sector partnershipThe term industry or sector
				partnership means a workforce collaborative that is described as
				follows:
								(A)Required
				members
									(i)In
				generalAn industry or sector partnership is a workforce
				collaborative that organizes key stakeholders in a targeted industry cluster
				into a working group that focuses on the workforce needs of the targeted
				industry cluster and includes, at the appropriate stage of development of the
				partnership—
										(I)representatives of
				multiple firms or employers in the targeted industry cluster, including small-
				and medium-sized employers when practicable;
										(II)one or more representatives of State labor
				organizations, central labor coalitions, or other labor organizations, except
				in instances where no labor representation exists;
										(III)one or more
				representatives of local boards;
										(IV)one or more
				representatives of postsecondary educational institutions or other training
				providers; and
										(V)one or more
				representatives of State workforce agencies or other entities providing
				employment services.
										(ii)Diverse and
				distinct representationNo individual may serve as a member in an
				industry or sector partnership, as defined in this paragraph, for more than one
				of the required categories described in subclauses (I) through (V) of clause
				(i).
									(B)Authorized
				membersAn industry or sector
				partnership may include representatives of—
									(i)State or local
				government;
									(ii)State or local
				economic development agencies;
									(iii)other State or
				local agencies;
									(iv)chambers of
				commerce;
									(v)nonprofit
				organizations;
									(vi)philanthropic organizations;
									(vii)economic
				development organizations;
									(viii)industry
				associations; and
									(ix)other
				organizations, as determined necessary by the members comprising the industry
				or sector partnership.
									(8)Industry-recognizedThe
				term industry-recognized, used with respect to a credential, means
				a credential that—
								(A)is sought or
				accepted by businesses within the industry or sector involved as a recognized,
				preferred, or required credential for recruitment, screening, or hiring
				purposes; and
								(B)is endorsed by a
				nationally recognized trade association or organization representing a
				significant part of the industry or sector, where appropriate.
								(9)Nationally
				portableThe term nationally portable, used with
				respect to a credential, means a credential that is sought or accepted by
				businesses within the industry sector involved, across multiple States, as a
				recognized, preferred, or required credential for recruitment, screening, or
				hiring purposes.
							(10)Targeted
				industry clusterThe term targeted industry cluster
				means an industry cluster that has—
								(A)economic impact in a local or regional
				area, such as advanced manufacturing, clean energy technology, and health
				care;
								(B)immediate workforce development needs, such
				as advanced manufacturing, clean energy, technology, and health care;
				and
								(C)documented career
				opportunities.
								(c)Grants
				authorized
							(1)In
				generalFrom amounts appropriated to carry out this section, the
				Secretary shall award, on a competitive basis, grants described in paragraph
				(3) to eligible entities to enable the eligible entities to plan and implement,
				respectively, the eligible entities’ strategic objectives in accordance with
				subsection (d)(2)(D).
							(2)Maximum
				amount
								(A)Implementation
				grantsAn implementation grant awarded under paragraph (3)(A) may
				not exceed a total of $2,500,000 for a 3-year period.
								(B)Renewal
				grantsA renewal grant awarded under paragraph (3)(C) may not
				exceed a total of $1,500,000 for a 3-year period.
								(3)Implementation
				and renewal grants
								(A)In
				generalThe Secretary may award an implementation grant under
				this section to an eligible entity that has established, or is in the process
				of establishing, an industry or sector partnership.
								(B)DurationAn
				implementation grant shall be for a duration of not more than 3 years, and may
				be renewed in accordance with subparagraph (C).
								(C)RenewalThe
				Secretary may renew an implementation grant for not more than 3 years. A
				renewal of such grant shall be subject to the requirements of this section,
				except that the Secretary shall—
									(i)prioritize
				renewals to eligible entities that can demonstrate the long-term sustainability
				of an industry or sector partnership funded under this section; and
									(ii)require assurances that the eligible entity
				will leverage, in accordance with subparagraph (D)(ii), each year of the grant
				period, additional funding sources for the non-Federal share of the grant which
				shall—
										(I)be in an amount
				greater than—
											(aa)the
				non-Federal share requirement described in subparagraph (D)(i)(III); and
											(bb)for
				the second and third year of the grant period, the non-Federal share amount the
				eligible entity provided for the preceding year of the grant; and
											(II)include at least a 50 percent cash match
				from the State, the industry cluster, or some combination thereof, of the
				eligible entity.
										(D)Federal and
				non-Federal share
									(i)Federal
				shareExcept as provided in subparagraph (C)(ii) and clause
				(iii), the Federal share of a grant under this section shall be—
										(I)90 percent of the
				costs of the activities described in subsection (f), in the first year of the
				grant;
										(II)80 percent of
				such costs in the second year of the grant; and
										(III)70 percent of
				such costs in the third year of the grant.
										(ii)Non-FederalThe
				non-Federal share of a grant under this section may be in cash or in-kind, and
				may come from State, local, philanthropic, private, or other sources.
									(iii)ExceptionThe Secretary may require the Federal share
				of a grant under this section to be 100 percent if an eligible entity receiving
				such grant is located in a State or local area that is receiving a national
				emergency grant under section 173.
									(4)Fiscal agentEach eligible entity receiving a grant
				under this section that is an industry or sector partnership shall designate an
				entity in the partnership as the fiscal agent for purposes of this
				grant.
							(5)Use of grant
				funds during grant periodsAn eligible entity receiving grant
				funds under a grant under this section shall expend grant funds or obligate
				grant funds to be expended by the last day of the grant period.
							(d)Application
				process
							(1)Identification
				of a targeted industry clusterIn order to qualify for a grant
				under this section, an eligible entity shall identify a targeted industry
				cluster that could benefit from such grant by—
								(A)working with
				businesses, industry associations and organizations, labor organizations, State
				boards, local boards, economic development agencies, and other organizations
				that the eligible entity determines necessary, to identify an appropriate
				targeted industry cluster based on criteria that include, at a minimum—
									(i)data showing the
				competitiveness of the industry cluster;
									(ii)the importance of
				the industry cluster to the economic development of the area served by the
				eligible entity, including estimation of jobs created or preserved;
									(iii)the
				identification of supply and distribution chains within the industry cluster;
				and
									(iv)research studies
				on industry clusters; and
									(B)working with
				appropriate employment agencies, workforce investment boards, economic
				development agencies, community organizations, and other organizations that the
				eligible entity determines necessary to ensure that the targeted industry
				cluster identified under subparagraph (A) should be targeted for investment,
				based primarily on the following criteria:
									(i)Demonstrated
				demand for job growth potential.
									(ii)Employment
				base.
									(iii)Wages and
				benefits.
									(iv)Demonstrated
				importance of the targeted industry cluster to the area’s economy.
									(v)Workforce
				development needs.
									(2)ApplicationAn
				eligible entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require. An application submitted under this
				paragraph shall contain, at a minimum, the following:
								(A)A description of
				the eligible entity, evidence of the eligible entity’s capacity to carry out
				activities in support of the strategic objectives identified in the application
				under subparagraph (D), and a description of the expected participation and
				responsibilities of each of the mandatory partners described in subsection
				(b)(8)(A).
								(B)A description of
				the targeted industry cluster for which the eligible entity intends to carry
				out activities through a grant under this section, and a description of how
				such targeted industry cluster was identified in accordance with paragraph
				(1).
								(C)A description of
				the workers that will be targeted or recruited by the partnership, including an
				analysis of the existing labor market, a description of potential barriers to
				employment for targeted workers, and a description of strategies that will be
				employed to help workers overcome such barriers.
								(D)A description of
				the strategic objectives that the eligible entity intends to carry out for the
				targeted industry cluster, which objectives shall include—
									(i)recruiting key
				stakeholders in the targeted industry cluster, such as multiple businesses and
				employers, labor organizations, local boards, and education and training
				providers, and regularly convening the stakeholders in a collaborative
				structure that supports the sharing of information, ideas, and challenges
				common to the targeted industry cluster;
									(ii)identifying the
				training needs of multiple businesses, especially skill gaps critical to
				competitiveness and innovation to the targeted industry cluster;
									(iii)facilitating
				economies of scale by aggregating training and education needs of multiple
				employers;
									(iv)helping
				postsecondary educational institutions, training institutions, apprenticeship
				programs, and all other training programs authorized under this Act, align
				curricula, entrance requirements, and programs to industry demand and
				nationally portable, industry-recognized credentials (or, if not available for
				the targeted industry, other credentials, as determined appropriate by the
				Secretary), particularly for higher skill, high-priority occupations validated
				by the industry;
									(v)ensuring that the State agency carrying out
				the State program under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), including
				staff of the agency that provide services under such Act, shall inform
				recipients of unemployment insurance of the job and training opportunities that
				may result from the implementation of this grant;
									(vi)informing and
				collaborating with organizations such as youth councils, business-education
				partnerships, apprenticeship programs, secondary schools, and postsecondary
				educational institutions, and with parents and career counselors, for the
				purpose of addressing the challenges of connecting disadvantaged adults as
				defined in section 132(b)(1)(B)(v) and disadvantaged youth as defined in
				section 127(b) to careers;
									(vii)helping companies
				identify, and work together to address, common organizational and human
				resource challenges, such as—
										(I)recruiting new
				workers;
										(II)implementing
				effective workplace practices;
										(III)retraining
				dislocated and incumbent workers;
										(IV)implementing a
				high-performance work organization;
										(V)recruiting and
				retaining women in nontraditional occupations;
										(VI)adopting new
				technologies; and
										(VII)fostering
				experiential and contextualized on-the-job learning;
										(viii)developing and
				strengthening career ladders within and across companies, in order to enable
				dislocated, incumbent and entry-level workers to improve skills and advance to
				higher-wage jobs;
									(ix)improving job
				quality through improving wages, benefits, and working conditions;
									(x)helping partner
				companies in industry or sector partnerships to attract potential employees
				from a diverse job seeker base, including individuals with barriers to
				employment (such as job seekers who are low income, youth, older workers, and
				individuals who have completed a term of imprisonment), by identifying such
				barriers through analysis of the existing labor market and implementing
				strategies to help such workers overcome such barriers; and
									(xi)strengthening
				connections among businesses in the targeted industry cluster, leading to
				cooperation beyond workforce issues that will improve competitiveness and job
				quality, such as joint purchasing, market research, or centers for technology
				and innovation.
									(E)A description of
				the nationally portable, industry-recognized credentials or, if not available,
				other credentials, related to the targeted industry cluster that the eligible
				entity proposes to support, develop, or use as a performance measure, in order
				to carry out the strategic objectives described in subparagraph (D).
								(F)A description of
				the manner in which the eligible entity intends to make sustainable progress
				toward the strategic objectives.
								(G)Performance measures for measuring progress
				toward the strategic objectives. Such performance measures—
									(i)may consider the
				benefits provided by the grant activities funded under this section for workers
				employed in the targeted industry cluster, disaggregated by gender and race,
				such as—
										(I)the number of
				workers receiving nationally portable, industry-recognized credentials (or, if
				not available for the targeted industry, other credentials) described in the
				application under subparagraph (E);
										(II)the number of
				workers with increased wages, the percentage of workers with increased wages,
				and the average wage increase; and
										(III)for dislocated
				or nonincumbent workers, the number of workers placed in sector-related jobs;
				and
										(ii)may consider the benefits provided by the
				grant activities funded under this section for firms and industries in the
				targeted industry cluster, such as—
										(I)the creation or
				updating of an industry plan to meet current and future workforce
				demand;
										(II)the creation or
				updating of published industry-wide skill standards or career pathways;
										(III)the creation or
				updating of nationally portable, industry-recognized credentials, or where
				there is not such a credential, the creation or updating of a training
				curriculum that can lead to the development of such a credential;
										(IV)the number of
				firms, and the percentage of the local industry, participating in the industry
				or sector partnership; and
										(V)the number of
				firms, and the percentage of the local industry, receiving workers or services
				through the grant funded under this section.
										(H)A timeline for
				achieving progress toward the strategic objectives.
								(I)In the case of an
				eligible entity desiring an implementation grant under this section, an
				assurance that the eligible entity will leverage other funding sources, in
				addition to the amount required for the non-Federal share under subsection
				(c)(3)(D), to provide training or supportive services to workers under the
				grant program. Such additional funding sources may include—
									(i)funding under this
				title used for such training and supportive services;
									(ii)funding under the
				Adult Education and Family Literacy Act of 1998 (20 U.S.C. 9201 et seq.);
									(iii)economic
				development funding;
									(iv)employer
				contributions to training initiatives; or
									(v)providing
				employees with employee release time for such training or supportive
				services.
									(e)Award
				basis
							(1)Geographic
				distributionThe Secretary shall award grants under this section
				in a manner to ensure geographic diversity.
							(2)PrioritiesIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that—
								(A)work with
				employers within a targeted industry cluster to retain and expand employment in
				high-wage, high-growth areas;
								(B)focus on helping
				workers move toward economic self-sufficiency and ensuring the workers have
				access to adequate supportive services;
								(C)address the needs
				of firms with limited human resources or in-house training capacity, including
				small- and medium-sized firms; and
								(D)coordinate with
				entities carrying out State and local workforce investment, economic
				development, and education activities.
								(f)Activities
							(1)In
				generalAn eligible entity
				receiving a grant under this section shall carry out the activities necessary
				to meet the strategic objectives, including planning activities if applicable,
				described in the entity’s application in a manner that—
								(A)integrates
				services and funding sources in a way that enhances the effectiveness of the
				activities; and
								(B)uses grant funds
				awarded under this section efficiently.
								(2)Planning
				activitiesPlanning activities may only be carried out by an
				eligible entity receiving an implementation grant under this section during the
				first year of the grant period with not more than $250,000 of the grant
				funds.
							(3)Administrative
				costsAn eligible entity may retain a portion of a grant awarded
				under this section for a fiscal year to carry out the administration of this
				section in an amount not to exceed 5 percent of the grant amount.
							(g)Evaluation and
				progress reports
							(1)Annual activity
				report and evaluationNot later than 1 year after receiving a
				grant under this section, and annually thereafter, an eligible entity
				shall—
								(A)report to the
				Secretary, and to the Governor of the State that the eligible entity serves, on
				the activities funded pursuant to a grant under this section; and
								(B)evaluate the
				progress the eligible entity has made toward the strategic objectives
				identified in the application under subsection (d)(2)(D), and measure the
				progress using the performance measures identified in the application under
				subsection (d)(2)(G).
								(2)Report to the
				SecretaryAn eligible entity receiving a grant under this section
				shall submit to the Secretary a report containing the results of the evaluation
				described in subparagraph (B) at such time and in such manner as the Secretary
				may require.
							(h)Administration
				by the Secretary
							(1)Administrative
				costsThe Secretary may retain not more than 10 percent of the
				funds appropriated to carry out this section for each fiscal year to administer
				this section.
							(2)Technical
				assistance and oversightThe Secretary shall provide technical
				assistance and oversight to assist the eligible entities in applying for and
				administering grants awarded under this section. The Secretary shall also
				provide technical assistance to eligible entities in the form of conferences
				and through the collection and dissemination of information on best practices.
				The Secretary may award a grant or contract to one or more national or State
				organizations to provide technical assistance to foster the planning,
				formation, and implementation of industry cluster partnerships.
							(3)Performance
				measuresThe Secretary shall issue a range of performance
				measures, with quantifiable benchmarks, and methodologies that eligible
				entities may use to evaluate the effectiveness of each type of activity in
				making progress toward the strategic objectives described in subsection
				(d)(2)(D). Such measures shall consider the benefits of the industry or sector
				partnership and its activities for workers, firms, industries, and
				communities.
							(4)Dissemination of
				informationThe Secretary shall—
								(A)coordinate the
				annual review of each eligible entity receiving a grant under this section and
				produce an overview report that, at a minimum, includes—
									(i)the critical
				learning of each industry or sector partnership, such as—
										(I)the training that
				was most effective;
										(II)the human
				resource challenges that were most common;
										(III)how technology
				is changing the targeted industry cluster; and
										(IV)the changes that
				may impact the targeted industry cluster over the next 5 years; and
										(ii)a
				description of what eligible entities serving similar targeted industry
				clusters consider exemplary practices, such as—
										(I)how to work
				effectively with postsecondary educational institutions;
										(II)the use of
				internships;
										(III)coordinating
				with apprenticeships and cooperative education programs;
										(IV)how to work
				effectively with schools providing vocational education;
										(V)how to work
				effectively with adult populations, including—
											(aa)dislocated
				workers;
											(bb)women in
				nontraditional occupations; and
											(cc)individuals with
				barriers to employment, such as job seekers who—
												(AA)are economically
				disadvantaged;
												(BB)have limited
				English proficiency;
												(CC)require remedial
				education;
												(DD)are older
				workers;
												(EE)are individuals
				who have completed a sentence for a criminal offense; and
												(FF)have other
				barriers to employment;
												(VI)employer
				practices that are most effective;
										(VII)the types of
				training that are most effective;
										(VIII)other areas
				where industry or sector partnerships can assist each other; and
										(IX)alignment of
				curricula to nationally portable, industry-recognized credentials in the
				sectors where they are available or, if not available for the sector, other
				credentials, as described in the application under subsection (d)(2)(E);
										(B)make resource
				materials, including all reports published and all data collected under this
				section, available on the Internet; and
								(C)conduct
				conferences and seminars to—
									(i)disseminate
				information on best practices developed by eligible entities receiving a grant
				under this section; and
									(ii)provide
				information to the communities of eligible entities.
									(5)ReportNot
				later than 18 months after the date of enactment of the
				Strengthening Employment Clusters to Organize
				Regional Success Act of 2011, and on an annual basis thereafter,
				the Secretary shall transmit a report to Congress on the industry or sector
				partnership grant program established by this section. The report shall include
				a description of—
								(A)the eligible
				entities receiving funding;
								(B)the activities
				carried out by the eligible entities;
								(C)how the eligible
				entities were selected to receive funding under this section; and
								(D)an assessment of
				the results achieved by the grant program including findings from the annual
				reviews described in paragraph (4)(A).
								(i)Rule of
				constructionNothing in this section shall be construed to permit
				the reporting or sharing of personally identifiable information collected or
				made available under this
				section.
						.
			(b)Conforming
			 amendmentThe table of
			 contents in section 1(b) of the Workforce Investment Act of 1998
			 (20 U.S.C.
			 9201 note) is amended by inserting after the item relating to
			 section 171 the following:
				
					
						171A. Industry or sector partnership grant
				program.
					
					.
			
